 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. A. Foote Memorial Hospital, Inc.1and Mr.Barry Butterfield, Petitioner and Local 547,International Union of Operating Engineers, AFL-CIO. Case 7-RD-1329June 27, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS PENELLO, MURPHY, ANDWALTHEROn May 19, 1976, the Regional Director for Region7 issued a Decision and Direction of Election in thisproceeding in which he directed that an election beheld among the maintenance employees at theEmployer's Foote West facility.2Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board's Rules andRegulations, Series 8, as amended, Local 547,International Union of Operating Engineers, AFL-CIO (hereinafter the Union), filed a timely requestfor review of the Regional Director's decision on theground that he improperly found that this single-location unit was appropriate for a decertificationelection.On July 8, 1976, the National Labor RelationsBoard granted the request for review. Thereafter,attorney for the Petitioner filed a petition to set asidethe stay and for an immediate election, and theattorney for the Union filed an answer to thepetition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:In August 1975, W. A. Foote Memorial Hospital, ahealth care institution located in Jackson, Michigan,executed a purchase agreement to acquire MercyHospital. Under this agreement, the actual transferof ownership to Foote Hospital, the Employer in theinstant case, occurred on January 1, 1976. Inaddition, W. A. Foote Memorial Hospital wasrenamed Foote East and Mercy Hospital wasrenamed Foote West.I The Employer's name appears as amended at the hearing.2 The Regional Director directed that an election be held among all ofthe operating engineers, boiler operators, refrigeration operators, firemen,and maintenance department employees employed by the Employer at itsfacility which is located at 524 Lansing Avenue, Jackson, Michigan; butexcluding clerical employees, professional employees, professional trainees,guards, and supervisors as defined in the Act, and all other employees.3 The Regional Director relied on the following cases: GermantownDevelopment Co., Inc., 207 NLRB 586, 587 (1973); Combustion Engineering,Inc., 195 NLRB 909 (1972); Woolwich Inc., 185 NLRB 783 (1970); PullmanIndustries, Inc., 159 NLRB 580(1%966), for that proposition.230 NLRB No. 88At the time of the transfer, the Union representedthe maintenance unit at Foote East and had executeda 2-year collective-bargaining agreement with theEmployer in June 1975 that would expire on June 30,1977. After the sale of Mercy Hospital to FooteHospital, the Union sought recognition as therepresentative of the Foote West maintenanceemployees, contending that the collective-bargainingagreement required that the Foote West unit bemerged with the Foote East unit. In accordance withtheir contract, the Employer and the Union submit-ted the issue to arbitration. An arbitrator rendered adecision on January 19, 1976, which found that theFoote West unit should be included in the existingbargaining unit. On the basis of the arbitrationaward, the Employer recognized the Union as thecollective-bargaining representative for the FooteWest employees as part of the Foote East unit.Thereafter, the Petitioner, a member of the FooteWest maintenance department, filed a petition todecertify the Union as the bargaining agent for a unitof the Foote West employees.The Regional Director directed an election amongthe maintenance employees at the newly acquiredFoote West location. He concluded that the Boardretains its power to determine whether nonconsent-ing employees constitute an accretion to an existingbargaining unit, notwithstanding an arbitrationaward to the contrary.3The Regional Director thenfound that no accretion had occurred,4that theFoote West unit was instead a separate appropriateunit, and that a decertification election should beheld in that unit.The Union contends that the Regional Directorimproperly ordered an election to be held in theFoote West unit because that unit is an accretion tothe existing contract unit.5Based upon the entire record, we find that theRegional Director improperly directed this decertifi-cation election at Foote West as a separate unitbecause the decertification petition is not coextensivewith the currently recognized contract unit. TheEmployer had recognized the Union as the bargain-ing representative of the maintenance employees inthe Foote West and Foote East locations as one unit.Section 9(c)(l)(A)(ii) of the Act restricts the filing ofa petition and the subsequent issuance of any4 In reaching this conclusion the Regional Director found that thefollowing factors existed: a lack of interchange or transfer of employeesfrom the existing unit to the newly acquired unit; the separate location ofthe facilities; the separate immediate supervision for the workers; thedissimilarity in wages and fringe benefits; and the different bargaininghistory of the two units.5 The Union stresses that both units have the same employer, the samepersonnel policies, the same administrative staff, the same payroll depart-ment, and the same hiring agency; that they perform the same functionsexcept where already consolidated; and that an interchange of personnelwill occur in the units.540 W. A. FOOTE MEMORIAL HOSPITALdirection of a decertification election in the same unitas that in which the union is recognized or certified.6As an alternative position, however, the Petitionerindicated at the hearing that he would be amenableto having the Board direct a decertification electionin the overall contract unit. The Petitioner's showingof interest is adequate for that unit and we find thatthe overall maintenance unit is an appropriate one.The Petitioner, however, filed the petition during themidterm of the collective-bargaining agreement thatwas in effect between the Union and the Employer.Thus, the contract barred the petition as of the date itwas filed. In Trinity Lutheran Hospital, MenorahMedical Center, St. Joseph Hospital and ResearchHospital & Medical Center, 218 NLRB 199 (1975), wedetermined that the "open period" for a petition foran election involving a health care institution withinthe meaning of Section 2(14) of the Act is the periodfrom 90 to 120 days before the expiration date of anexisting collective-bargaining agreement. We havealso held, however, that "a petition will not bedismissed, even though prematurely filed, if a hearingis directed despite the prematurity of the petition andthe Board's decision issues on or after the 90th daySec. 9(cX)(XAXii) provides for an election where an employee or groupof employees "assert that the individual or labor organization, which hasbeen certified or is being recognized by their employer as the bargainingrepresentative, is no longer a representative as defined in section 9(a).7 Royal Crown Cola Bottling Co. of Sacramento, 150 NLRB 1624, 1625(1965); see also Deluxe Metal Furniture Company, 121 NLRB 995, 999(1958); Mason d Hanger-Silas Mason Company, 142 NLRB 699. 701, fn. 3(1963).preceding the expiration date of the contract."7While the cases cited supra at footnote 7 deal withnonhealth care institutions, their rationale is applica-ble here. Accordingly, as all the requisites set out inRoyal Crown Cola, supra, are present here, and ourdecision will issue after the 120th day preceding theexpiration date of the parties' contract, we shall notdismiss this petition but shall direct an election.The following employees constitute an appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act: 8All operating engineers, boiler operators, fire-men, and maintenance department employeesemployed by the Employer at its facilities locatedat 524 Lansing Avenue and 205 North EastAvenue, Jackson, Michigan; but excluding cleri-cal employees, professional employees, profes-sional trainees, guards and supervisors as definedin the Act, and all other employees.[Direction of Election and Excelsior footnoteomitted from publication.]8 Although Members Penello and Walther would not find a hospitalmaintenance unit such as involved herein appropriate in an initial attemptfor certification (see Member Penello's concurring opinion in St. Vincent'sHaospita 223 NLRB 638 (1976)), they will not disturb existing units in thehealth care industry so long as they are not proscribed by the Act.541